Title: From John Adams to Peter Stephen Duponceau, 23 June 1819
From: Adams, John
To: Duponceau, Peter Stephen



dear Sir
Quincy June 23d. 1819

Moriturus te Salutat! this pathetick Saluation I am sure will engage your humanity to pardon a question which I acknowledge to be impertinent and might be Offensive from any-other than a dying Man—
Have you examined Bryants Annalysis of Ancient Mythology Court De Gebelin’s Monde Primitif—in nine ponderous Volum’s—and Dupuis’s Culte Universal—the two former of these appear to be Christian Philosophers—the last a determined Scorner—But all three contain  an immensity of Erudition which may be of use to you, in your enquiry’s concerning Universal Languages—
I feel myself under great obligations to you and Mr Heckewelder for your profound researches concerning our Country-men the Indians—and still more to that society of which I am ashamed to acknowledge myself an unworthy member—this great Work has increased my Esteem and Veneration for human Nature and deminished in some measure certain prejudice’s I had conceived especially against the Indians of north America—I find that even their revenge has been inculcated upon them as a moral and Religious duty—I beseech you Sir to persevere in your Researches which I have strong hopes will terminate in something greatly beneficial to mankind.—
I am Sir with great profound respect and sincere / Esteem your obliged and obedient humble Servant
John Adams